Pee Cubiam.
The plaintiff brought this action to recover for damages she allegedly sustained as the result of a fall on George Street in the city of New Haven. She claims to have fallen at a curb where a garage ramp crossed the public sidewalk. The plaintiff joined, as defendants, the city of New Haven, The New Haven Parking Authority and The Airport Company of America, Inc., alleging that the condition where she fell constituted a hazard and a defect and was a public nuisance.
The case was tried to a jury. As to the actual fall, the plaintiff testified that she was walking on the sidewalk “and then all of a sudden I just stepped off where I thought there was going to be a sidewalk, and there wasn’t anything, and I just fell. . . . I went to put my foot down to take another step, and I just stepped off into space. I thought there was the sidewalk still there.”
At the conclusion of the trial, the court directed a verdict for the defendants, telling the jury “there is absolutely nothing from which a jury could possibly find either the existence of a defect or the *593maintenance of a nuisance.” The plaintiff has appealed, assigning as an error the court’s direction of a verdict.
The evidence as printed in the appendix to the plaintiff’s brief and disclosed in the photographs admitted as exhibits fully supports the ruling of the court for the reasons it stated. In addition, there was no evidence which would have supported a finding by the jury that the alleged condition was a proximate cause of the injuries which the plaintiff sustained.
There is no error.